COWART, Judge.
The wife appeals an order modifying the final judgment of dissolution of marriage to expand the husband’s visitation rights. The wife argues that because the parties’ child resided outside the state of Florida for more than six months prior to the commencement of the proceedings, Florida is not the child’s “home state” and that the trial court should not have exercised jurisdiction in this case. (§ 61.1306(5), Fla. Stat.) We agree. Further, there is no evidence in the record of exceptional circumstances (§ 61.1308(1), Fla.Stat.), justifying the exercise of jurisdiction in this case despite the fact that Florida is not the child’s “home state.” Therefore, the trial court should have declined to exercise jurisdiction in this case. See Prickett v. Prickett, 498 So.2d 1060 (Fla. 5th DCA 1986); Hegler v. Hegler, 383 So.2d 1134 (Fla. 5th DCA 1980). See also Baker, Does Florida Create Intractable Jurisdictional Deadlocks?, 62 Florida Bar Journal 43 (March 1988).
REVERSED.
DAUKSCH and DANIEL, JJ„ concur.